DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese  Application No. 2019-101716 and 2019-175339 was received on 10 August 2021 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 24 July 2021 have been considered by the examiner.

Drawings
The drawings filed on 24 July 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, and 8 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Hanada (US PGPub 2009/0095182 A1).
With regard to Claim 1, Hanada discloses a cleaning device (UC; Fig. 1) that is attached to an image forming apparatus (Fig. 8) including an apparatus body (¶0021), a conveyance roller supported rotatably on the apparatus body (¶0053, platen roller 37; Fig. 1), the conveyance roller conveying a sheet (¶0052), and a processing unit configured to be mounted and removed on and from the apparatus body (Figs. 7-8; ¶0021, 0026; cleaning unit UC as processing unit removable from apparatus body; ¶0053-0055), and that is configured to clean a surface of the conveyance roller (¶0021-0027; Fig. 1), the cleaning device comprising:
a cleaning unit (portions of the cleaning device UC) including a cleaning part (cleaning pad 52; Fig. 1; ¶0055) being brought into contact with the surface of the conveyance roller to clean the surface of the conveyance roller (cleaning pad 52; Fig. 1; ¶0055);
a movement mechanism (up/down lever 54 and cam 56 Fig. 1) that moves the cleaning unit between a cleaning position at which the cleaning part comes in contact with the conveyance roller (Fig. 1; ¶0055), and a mounting and removing position at which the cleaning part is disposed separate from the conveyance roller and the cleaning unit is allowed to be mounted and removed on and from the apparatus body (¶0026); and
a unit mounting portion disposed on the processing unit (Figs. 7-8; ¶0053-0060), the unit mounting portion allowing the cleaning unit to be mounted on the unit mounting portion (Figs. 7-8; ¶0053-0060), wherein the cleaning unit is configured such that the cleaning unit in a state of being mounted on the unit mounting portion is mounted and removed, together with the processing unit, on and from the apparatus body (Figs. 7-8; ¶0053-0060).

With regard to Claim 2, Hanada further discloses wherein the cleaning unit is not mountable and removable on and from the apparatus body together with the processing unit when the cleaning unit is in the cleaning position (¶0027), and
the cleaning unit is mountable and removable on and from the apparatus body together with the processing unit when the cleaning unit is in the mounting and removing position (¶0026).

With regard to Claim 3, Hanada further discloses wherein the cleaning part is brought into contact with the surface of the conveyance roller from a first direction (Fig. 1), the cleaning unit further includes a cleaning housing (Figs. 1, 7-8) having at least one housing shaft portion along an axial direction of the conveyance roller (¶0055, Lines 7-8; ¶0055-0058; Fig. 2), the movement mechanism includes:
at least one support member (connector holes of front and rear plates 17C, 18C) disposed on the unit mounting portion (front and rear plates 17C, 18C; Fig. 2), the support member having at least one support portion that receives and rotatably supports the housing shaft portion (Figs. 2, 8), respectively, and being configured to support the cleaning housing (Figs. 2, 7-8); and
a rotation drive unit that causes the support member to rotate around a center axis located parallel to the axial direction so that in a state where the housing shaft portion is pivotally supported by the support portion, the cleaning unit moves between the cleaning position and the mounting and removing position (¶0057; Fig. 2), and
the rotation drive unit causes the support member to rotate while allowing the housing shaft portion to rotate relative to the support portion so that the cleaning unit maintains an orientation where the cleaning part faces in a direction opposite to the first direction (Figs. 1-2; portions of the cleaning unit face in all directions; Examiner notes to applicant that no specific portion of the cleaning unit is claimed to be facing in any particular direction, thus any portion of the cleaning unit faces in any direction as shown).

With regard to Claim 4, Hanada further discloses wherein the cleaning part is brought into contact with the surface of the conveyance roller from a first direction (Fig. 1; downward direction as shown), the cleaning unit further includes a cleaning housing (Figs. 1, 7-8) having:
a pair of wall portions disposed so as to face each other in the axial direction to support the cleaning part (Fig. 2; 17C and 18C); and
a pair of housing shaft portions formed in a protruding manner to protrude from outer surfaces of the pair of wall portions (shaft portions 64 and 66), respectively, in the axial direction (Fig. 2), the movement mechanism includes:
a pair of support members disposed on the unit mounting portion, the support members having pivotally supporting portions that receive and rotatably support the housing shaft portions (mounting holes for shaft portions as shown; Fig. 2), respectively, and being configured to support the cleaning housing so as to sandwich the
cleaning housing from both sides in the axial direction (Figs. 2, 7-8); and
a rotation drive unit that causes the pair of support members to rotate around a center axis located at a side of a second direction opposite to the first direction with respect to the pivotally supporting portions and parallel to the axial direction so that in a state where the pair of housing shaft portions are pivotally supported by the pair of pivotally supporting portions, the cleaning unit moves between the cleaning position and the mounting and removing position (Figs. 2-4, 6; ¶0055-0058; ¶0026-0027), and
the rotation drive unit causes the pair of support members to rotate while allowing the pair of housing shaft portions to rotate relative to the pair of pivotally supporting portions so that the cleaning unit maintains an orientation where the cleaning part faces in the second direction (Fig. 8; rotary shafts 31A, B; ¶0059; Examiner notes to applicant that no specific portion of the cleaning unit is claimed to be facing in any particular direction, thus any portion of the cleaning unit faces in any direction as shown).

With regard to Claim 8, Hanada further discloses an  image forming apparatus comprising:
an apparatus body (Fig. 8);
a conveyance roller supported rotatably on the apparatus body, the conveyance roller conveying a sheet (¶0053, platen roller 37; Fig. 1);
a processing unit configured to be mounted and removed on and from the apparatus body (Figs. 7-8; ¶0021, 0026; cleaning unit UC as processing unit removable from apparatus body; ¶0053-0055);
and the cleaning device according to claim1, the cleaning device being configured to clean a surface of the conveyance roller (Abstract; See rejection of Claim 1 above).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 5 is that applicants claimed invention includes a cleaning device wherein the support portion has a shape created by slantly cutting out a first side portion of the support member downwardly toward a second side portion opposite to the first side portion, in a horizontal width direction orthogonal to the axial direction.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 6 is that applicants claimed invention includes a cleaning device wherein in a state where the cleaning unit is removed, together with the processing unit, from the apparatus body, the support member is rendered rotatable around the center axis so as to assist in removing the housing shaft portion from the support portions.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 7 is that applicants claimed invention includes a cleaning device wherein the cleaning unit further includes a pair of wall portions disposed so as to face each other in the axial direction to support the cleaning part, the cleaning housing of the cleaning unit has a connection wall made of a magnetic material, the connection wall connecting the pair of wall portions to each other along the axial direction, and the unit mounting portion has at least one magnetic member disposed so as to face the connection wall of the cleaning unit disposed at the mounting and removing position, the magnetic member generating a magnetic field for holding the cleaning unit.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 9 is that applicants claimed invention includes wherein the processing unit is a conveyance unit including a conveyance portion that conveys a sheet at a position difference from a position of the conveyance roller.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853